DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 30 August 2021.  Claims 1-4 and 6 are currently pending of which claims 1 and 6 are currently amended.  Claim 5 has been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a low consumable anode of an aluminum pot in a form of a master alloy is used as a source of alloying elements”.  However, the disclosure as originally filed does not support this limitation.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 10, the claim recites the limitation “the base”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 1, the claim recites two embodiments, a first embodiment wherein the alloying elements are introduced into the electrolyte melt “by dissolving the alloying elements from the 

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 30 August 2021.  The rejections to the claims presented in the Office Action of 30 April 2021 have been withdrawn.  
However, it may be important to note that this withdrawal is a result of the claim amendments which have been rejected under 35 USC 112 as discussed above, and not as a result of Applicant’s arguments and that were these new amendments removed entirely to overcome the 35 USC 112 rejections the Examiner would maintain the 35 USC 102 rejections in view of Zajikov as presented in the Office Action of 30 April 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,507,643 to McMinn et al. (McMinn) in view of Foreign Patent Document No. RU 2401327 to Zajikov et al. (Zajikov).
As to claim 1, McMinn teaches a method for the production of aluminum alloys in an aluminum pot wherein the alloying elements are added by the addition of oxides to the electrolyte melt of the aluminum pot wherein the method comprises the steps of introducing alloying elements into molten cathode aluminum as oxides dissolved therein, reducing the introduced alloying elements on molten cathode aluminum to obtain the aluminum alloy base product, wherein the alloys are brought to the product concentration by the addition of alloying element oxides in the required amount and determining the percentages of elements in the base (Column 1, Line 61 to Column 2, Line 20; Column 1, Lines 51-66).  However, McMinn teaches that anodes for the electrolysis are carbon anodes and thus fails to teach that the anode comprises a low consumable anode from which alloying elements are dissolved.  
However, Zajikov also discusses the production of aluminum alloys and teaches that aluminum alloying elements can be introduced into the aluminum electrolysis product via dissolution from the anode (Translation Page 2, Lines 50-64; Page 3, Lines 82-89; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the alloy introduction method of Zajikov with the alloy introduction method of McMinn, thus utilizing a low soluble anode from which the alloying elements can be dissolved for the anode of McMinn, as known equivalents for the same purpose (MPEP 2144.06).  Thus allowing for additional ability to include alloying elements into the final product.  
McMinn further teaches that the final concentration of the alloyed product is determined by the concentration of the introduced oxides (Column 1, Lines 51-66; Column 2, Lines 16-20; Example 3; Example 5).  Thus in combination, at least in part determined by the concentration of the introduced oxides.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to control the feed rate of these introduced oxides in order to ensure a constant concentration of the 
As to claim 2, the combination of McMinn and Zajikov teaches the apparatus of claim 1.  McMinn further teaches that the electrolyte is formed of a melt of fluorides and oxides (Column 2, Lines 51-57; Example 1).
As to claim 3, the combination of McMinn and Zajikov teaches the apparatus of claim 1.  Zajikov further teaches that the anode comprises a metal alloy (Translation Page 2, Lines 71-76).
As to claim 4, the combination of McMinn and Zajikov teaches the apparatus of claim 1.  McMinn further teaches that the percentage in the alloyed aluminum product is given “an analysis” and thus is determined by “analytical methods” (Column 4, Lines 1-4).
As to claim 6, the combination of McMinn and Zajikov teaches the apparatus of claim 1.  As discussed above, McMinn further teaches that the final concentration of the alloyed product is determined by the concentration of the introduced oxides (Column 1, Lines 51-66; Column 2, Lines 16-20; Example 3; Example 5).  Thus in combination, at least in part determined by the concentration of the introduced oxides.  Thus rendering it obvious to one of ordinary skill in the art at the time of filing to increase the feed rate if the concentration of alloyed elements in the desired product too low, and decrease the feed rate if the concentration of the alloyed elements in the desired product is too high.  

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
Applicant’s argue first that the claims recites limitations as to “how and at what rate the additives containing alloying elements are introduced into bath to achieve the desired technical effect provided by the instant application”.  However, the Examiner disagrees.  McMinn teaches that the 
Applicants further argue that the claims do not recite two separate embodiments and do not recite an embodiment wherein the alloying elements only come from a low soluble anode, but merely that this occurs at a specific point in time during the method and then later on alloying elements would be added separately.  Specifically arguing that “It will be inaccurate to state that the instant application, or embodiments claimed wherein the alloying elements come only from the low consumable anode, can be maintained all the time for the reasons outline in the present disclosure.  Thus, it is necessary to analyze the resulting alloy and adjust the feed rate of the alloying elements’ oxides, fluorides or carbonate.  During operation with a zero feed of the oxide, fluorides or carbonate, the source of the alloying elements will be the low consumable anode only”.  However, this is not how the claims read.  While the claims could possibly be interpreted to include these limitations, the claims are in no means narrow enough to require this interpretation, the claims do not include specifics to these limitations and specifically recite “or”, clearly thus reading that the limitations could be present in the alternative.
However, the Examiner does agree that the combination does not specifically teach that the method comprises two separate steps, one in which the alloying elements come only a low-soluble anode and a second in which the alloying elements come simultaneously form the low-soluble anode and a source of alloying oxides, fluorides or carbonates wherein the concentration of the alloying elements are kept constant in the electrolyte.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105648246 to Liu et al. (Liu) – Discussing the formation of a final product master alloy utilizing electrolytic products added to other products.
US 4,882,017 to Weaver – Discusses the production of master alloys in an electrolysis cell
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794